Jamie M. Evans, OSB 117064
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723; Fax: 360-828-8724
Jamie@evans-evans.com


                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
    AUNJELL H., 1                                  )
                                                   ) Case No. 3:18-cv-01440-SU
                Plaintiff,                         )
                                                   ) ORDER FOR ATTORNEY FEES
         v.                                        ) UNDER THE EQUAL ACCESS TO
                                                   ) JUSTICE ACT
    ANDREW M. SAUL,                                )
    Commissioner of Social Security,               )
                                                   )
                Defendant.                         )
                                                   )
                                                   )


         It is hereby ORDERED that attorney fees in the amount of $10,018.60 shall be awarded

to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

         The parties agree that attorney fees in the amount of$10,018.60 will be paid to Plaintiff’s

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in Astrue v.

Ratliff, 560 U.S. 586 (2010).




1 In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party.
                                                                                  JAMIE EVANS
                                                                                Evans & Evans, PC
                                                                           610 SW Broadway, Suite 405
                                                                               Portland, OR 97205
                                                                         Ph. 503-200-2723/ F.503-200-2701
       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney,

Jamie Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiff’s attorney’s office at the address stated above.

       IT IS SO ORDERED.

       DATED this 12th
                  ___ day of __________,
                              November 2019.
                                                       /s/ Patricia Sullivan
                                                      ______________________________
                                                      PATRICIA SULLIVAN
                                                      United States Magistrate Judge


       Proposed Order Submitted:      November 6, 2019

       _/s/ Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 360-828-8724
       Jamie@evans-evans.com




                                                                                JAMIE EVANS
                                                                              Evans & Evans, PC
                                                                         610 SW Broadway, Suite 405
                                                                             Portland, OR 97205
                                                                       Ph. 503-200-2723/ F.503-200-2701
